Opinion filed January 20, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-10-00269-CV
                                         __________

                             APRIL CAMPBELL, Appellant

                                                 V.

                            JOHN M. CAMPBELL, Appellee


                           On Appeal from the 220th District Court

                                    Comanche County, Texas

                           Trial Court Cause No. CCDV-08-170-08


                            MEMORANDUM                   OPINION
       This is an appeal from a final decree of divorce. The trial court signed the decree on
August 23, 2010. Appellant, April Campbell, has timely filed a notice of appeal and paid the
required filing fee. Additionally, a reporter’s record has been filed. However, a clerk’s record
has not been filed. We dismiss the appeal for want of prosecution.
       The clerk of the trial court has notified this court that appellant has neither filed a written
designation specifying the matters to be included in the clerk’s record nor made arrangements to
pay for the clerk’s record. On October 19, 2010, the clerk of this court wrote appellant and
requested that she forward proof that she had filed a designation of the clerk’s record and made
arrangements to pay for the clerk’s record. On November 19, 2010, the clerk of this court again
wrote appellant and requested that she forward proof that she had filed a designation of the
clerk’s record by November 29, 2010, and had made arrangements to pay for the clerk’s record
by December 3, 2010. The clerk’s letter of November 19, 2010, additionally informed appellant
that the failure to provide the requested proof by the dates indicated could result in the dismissal
of this appeal. There has been no response to the clerk’s letter of November 19, 2010.
       The failure to file the clerk’s record appears to be due to appellant’s acts and omissions.
Therefore, pursuant to TEX. R. APP. P. 37.3(b) and 42.3(b), the appeal is dismissed for want of
prosecution.



                                                     PER CURIAM

January 20, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2